Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenyatte Brown, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Owen, No. 9:11-cv-02673-JMC, 2012 WL 3308393 (D.S.C. Aug. 13, 2012). We dispense with oral argument because the facts and legal con*754tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.